DOCUMENTS UNDER SEAL
                      Case 3:21-cr-00155-JD Document 6 FiledTOTAL
                                                             04/22/21   Page 1 of00:10
                                                                  TIME (m ins):
                                                                                   1
M AGISTRATE JUDGE                         DEPUTY CLERK                              REPORTER/FTR
M INUTE ORDER                            Ada Means                                 Recorded by Zoom: 11:45-11:55
MAGISTRATE JUDGE                          DATE                                      NEW CASE         CASE NUMBER
Jacqueline Scott Corley                  April 22, 2021                                            CR21-0155 JD
                                                        APPEARANCES
DEFENDANT                                 AGE         CUST  P/NP   ATTORNEY FOR DEFENDANT                PD.       RET.
Carlos Kepke                                   81      N       P      Grant Fondo -Special Appearance    APPT.
U.S. ATTORNEY                             INTERPRETER                             FIN. AFFT             COUNSEL APPT'D
Michael Pitman                            Not required                            SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                  DEF ELIGIBLE FOR          PARTIAL PAYMENT
                            Jessica Portillo                           APPT'D COUNSEL            OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
      00:08                                                                                                TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT                 BOND HEARING          IA REV PROB. or         OTHER
                               00:02                                               or S/R
       DETENTION HRG             ID / REMOV HRG              CHANGE PLEA           PROB. REVOC.            ATTY APPT
                                                                                                           HEARING
                                                       INITIAL APPEARANCE
        ADVISED                ADVISED                      NAME AS CHARGED           TRUE NAME:
        OF RIGHTS              OF CHARGES                   IS TRUE NAME
                                                           ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON                 READING W AIVED            W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                   SUBSTANCE
                                                           RELEASE
      RELEASED            ISSUED                       AMT OF SECURITY        SPECIAL NOTES             PASSPORT
      ON O/R              APPEARANCE BOND              $ 100,000.00/PR                                  SURRENDERED
                                                                                                        DATE:
PROPERTY TO BE POSTED                               CORPORATE SECURITY                 REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                  DETAINED           RELEASED      DETENTION HEARING          REMANDED
      FOR             SERVICES                                                   AND FORMAL FINDINGS        TO CUSTODY
      DETENTION       REPORT                                                     W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                              PLEA
   CONSENT                     NOT GUILTY                    GUILTY                  GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                 CHANGE OF PLEA                PLEA AGREEMENT          OTHER:
   REPORT ORDERED                                            FILED
                                                           CONTINUANCE
TO:                              ATTY APPT                    BOND                STATUS RE:
June 30, 2021                    HEARING                      HEARING             CONSENT                 TRIAL SET

AT:                              SUBMIT FINAN.                PRELIMINARY         CHANGE OF               67$786
                                 AFFIDAVIT                    HEARING             PLEA
10:30 a.m.                                                    BBBBBBBBBBBBB
BEFORE HON.                      DETENTION                    $55$,*1MENT          MOTIONS                JUDGMENT &
                                 HEARING                                                                  SENTENCING
Donato
       TIME W AIVED              TIME EXCLUDABLE              IDENTITY /          PRETRIAL                PROB/SUP REV.
                                 UNDER 18 § USC               REMOVAL             CONFERENCE              HEARING
                                 3161                         HEARING
                                                    ADDITIONAL PROCEEDINGS
Due to the Covid-19 pandemic, all parties appeared by Zoom videoconference. Defendant consents to proceed by Zoom
videoconference. DPPA advised. Counsel representation must be finalized by June 30, 2021.
CC: JSC & JD
                                                                                        DOCUMENT NUMBER:
